7 F.3d 224
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Vincent Eugene LINEBERGER, Petitioner.
No. 93-8046.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 23, 1993.

On Petition for Writ of Prohibition.
Vincent Eugene Lineberger, Petitioner Pro Se.
PETITION DENIED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Vincent Eugene Lineberger filed a petition for writ of prohibition seeking an order directing Judge Potter of the Western District ofNorth Carolina to refrain from ruling on an issue in Lineberger's bankruptcy case and to transfer the case to this Court.  Lineberger alleges that he has four appeals pending in this Court; therefore the district court does not have the records which would be necessary for ruling and does not have jurisdiction.


2
Lineberger fails to state what issue may be determined by the district court and how the resolution of that issue might affect the cases presently on appeal in this Court.  In the absence of a clear and indisputable showing that the writ should issue, prohibition should be denied.   Smith v. Whitney, 116 U.S. 167, 176 (1886);   In re Vargas, 723 F.2d 1461, 1468 (10th Cir. 1983);   In re Missouri, 664 F.2d 178, 180 (8th Cir. 1981).  Also, if the district court rules on an issue not properly before it Lineberger may appeal the order.   See In re Missouri, 664 F.2d at 180 (prohibition no substitute for appeal).


3
Lineberger failed to show that he has a clear right to the relief sought and that no other remedy is available.  In re Vargas, 723 F.2d at 1468;  In re Banker's Trust Co., 775 F.2d 545, 547 (3d Cir. 1985).  While we grant leave to proceed in forma pauperis, we deny the petition for a writ of prohibition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED